*961This case comes before us on defendant’s motion to dismiss for lack of jurisdiction. Plaintiffs filed no response.
Plaintiffs petitioned this court on June 18, 1979 for refund of taxes paid on income earned while Suren Dakessian worked as a research assistant in 1973 at the University of California, at Berkeley. Plaintiffs allege that this income was tax exempt. They filed their return for 1973 on April 15, 1974. No attempt of any kind whatsoever to recover the alleged overpayment was made until June 8, 1977, when plaintiffs finally filed a claim with the Internal Revenue Service (I.R.S.).
26 U.S.C. § 7422 (1976) requires plaintiffs to make a timely claim for refund to the I.R.S. as a prerequisite to filing suit here. Under section 6511 plaintiffs must claim the refund within 3 years at most. The claim to the I.R.S. here was obviously made beyond that period.
Thus, due to the taxpayers’ failure to file a timely claim for refund pursuant to 26 U.S.C. § 6511 (1976), the taxpayers’ suit is beyond this court’s jurisdiction. Oscar Mayer & Co., Inc. v. United States, 215 Ct. Cl. 911 (1977); World Instruction & Translation Co. v. United States, 212 Ct. Cl. 539 (1976); Barenfeld v. United States, 194 Ct. Cl. 903, 442 F. 2d 371 (1971).
Accordingly, upon consideration of the parties’ submissions, but without oral argument, the defendant’s motion to dismiss is granted and the petition is dismissed.